IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 99-40131
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

JUAN ANTONIO GARCIA-RESENDEZ,

                                         Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                      USDC No. M-98-CR-377-1
                       --------------------
                         October 19, 1999

Before JONES, SMITH, and STEWART, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender appointed to represent Juan

Antonio Garcia-Resendez has filed a motion to withdraw and a

brief as required by Anders v. California, 386 U.S. 738 (1967).

Our independent review of the brief, the record, and Garcia’s

response discloses no nonfrivolous issue.     Accordingly, the

motion to withdraw is granted, counsel is excused from further

responsibilities herein, and the APPEAL IS DISMISSED.     5th Cir.

R. 42.2.




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.